Citation Nr: 1517695	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.  
 
2.  What evaluation is warranted for a left foot callus from May 5, 2010 to July 13, 2014?
 
3.  What evaluation is warranted for a left foot callus since July 13, 2014?
 
4.  Entitlement to an earlier effective date prior to September 13, 2010, for nonservice-connected pension.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 


WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION

The Veteran had active service from April 1995 to April 1998.  
 
This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The Veteran testified at a Travel Board hearing before the undersigned in January 2015.  A transcript of the hearing is associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records, to include VA treatment records, which are pertinent to the present appeal.  
 
Entitlement to individual unemployability was denied in an April 2011 rating decision.  This decision was appealed, and VA issued a Statement of the Case in May 2014.  This Statement of the Case listed the issues of individual unemployability and entitlement to service connection for PTSD.  The Veteran filed a timely VA Form 9 but limited his appeal to the issue of entitlement to service connection for PTSD.  Therefore, the issue of entitlement to individual unemployability was not perfected and is not before the Board.  
 
The issue of entitlement to service connection for a knee disability secondary to the Veteran's service-connected left foot was raised at the January 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The question what rating is warranted for a left foot callus since July 13, 2014 is REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  An independently verified inservice stressor, to include due to a personal assault, is not demonstrated.  An acquired psychiatric disorder is not shown to be related to service or an event therein, and a psychosis is not shown to have been compensably disabling within one year of the appellant's separation from active duty.  
 
2.  Between May 5, 2010 and July 13, 2014, the Veteran's left foot callus was not manifested by symptoms which equate to a severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.   
 
3.  The Veteran's claim for a nonservice-connected pension was received on May 24, 2010.  The earliest date that the Veteran is shown to be unemployed is September 13, 2010.  
 
CONCLUSIONS OF LAW
 
1.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated inservice, and a psychosis may not be presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  
 
2.  Between May 5, 2010 and July 13, 2014, the Veteran's left foot callus did not meet the criteria for an increased rating.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5276 (2014).
 
3.  The criteria for an effective date earlier than September 13, 2010 have not been met. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160, 20.1103 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2010 and January 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  

As the increased rating claim for the left foot is an appeal arising from the initial grant of service connection, the notice that was provided in May 2010 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in September 2010, March 2011, March 2013, and January 2014.  There is no additional evidence that need be obtained.  
 

Service Connection for an Acquired Psychiatric Disorder, to include PTSD
 
Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Personality disorders are not diseases within the meaning of applicable legislation governing the award of compensation benefits.  Hence, as a matter of law a personality disorder cannot be service connected.  38 C.F.R. § 3.303 

In light of the date of the Veteran's filing of a claim service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).
 
If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  
 
The Veteran states that he was personally assaulted and abused during active duty.  The Veteran's service treatment and personnel records are devoid of any evidence or suggestion that he was the victim of a personal assault while on active duty.  The Veteran has not provided any corroborating verifiable evidence to support his written statements and oral testimony.  The Veteran states he was referred to psychiatric treatment in February 1998, but there is no record of this consultation occurring.  
 
The Veteran was afforded a VA psychiatric examination in September 2010 following which he was diagnosed with a depressive disorder not otherwise specified, but PTSD was ruled out.  Diagnoses of alcohol dependence, and an antisocial personality disorder were also made.  The examiner opined that depression was not caused by any in-service event involving the Veteran, but rather that the disorder was related to substance-abuse.  Her rationale was that substance-related conditions and personality disorders have a strong genetic component.  
 
The Veteran was afforded a VA examination in March 2013.  The examination findings led the examiner to conclude that the Veteran did not meet the diagnostic criteria for PTSD.  Instead, the examiner diagnosed alcohol abuse, cannabis abuse, and a personality disorder not otherwise specified, with antisocial traits.  A structured interview of malingering symptomatology score revealed that the Veteran was feigning or exaggerating some symptoms.  The examiner opined that it was less likely than not that the Veteran's records supported the occurrence of a personal assault.  The examiner could not find reference to or markers of any assault.  The examiner also opined that the Veteran's substance abuse less likely than not had onset in service or were aggravated beyond their normal progression by service.  
 
The Veteran submitted a February 2014 PTSD document based questionnaire from Dr. J.J.L. which diagnosed PTSD, alcohol abuse due to PTSD, depression not otherwise specified, and a psychotic disorder not otherwise specified secondary to posttraumatic stress disorder.  The Veteran noted that his father had been murdered, and that the appellant resented what he felt was abuse and mistreatment while on active duty.  The examiner described the appellant's symptoms, but did not render an opinion addressing the etiology of the disorder.  The psychiatrist did not specifically state or suggest that the appellant's disorders are related to service.

The Veteran also submitted statements from his VA treating physicians, Dr. J.J.L. and A.W. in December 2014.  These noted PTSD and related it to the Veteran's service, but they did not identify any evidence which independently corroborates any alleged inservice stressor.  In this regard, it is clear that the record does not help to verify an inservice stressor, and a veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a medical health professional based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).
 
The Board finds the examinations cumulatively adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail and support all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
VA received a lay statement from the Veteran's friend, J.B., who described the appellant's current symptoms and difficulties with his drill sergeant in service.  
 
VA has received a November 2010 letter from the Veteran's wife stating that she noticed a personality change in her husband in during active duty in 1995.  She noted that when their first daughter was born, the Veteran became very quiet and distant.  He withdrew and his temper increased.  She described how the Veteran became paranoid and would not let their children play outside.  She also noted his sleep difficulties and hypervigilance.  
 
The lay statements are competent to describe the Veteran's experiences and symptoms as they are something each person has personally experienced and they have consistently described them over the pendency of the claim.   Significantly, the Veteran has been diagnosed with PTSD and a depressive disorder.  The only opinion concerning the depressive disorder declines to relate it to service.  While there is some evidence suggesting that the Veteran's PTSD is related to service, as the disability is not related to combat there must be some corroboration of his claimed stressor in order to find service connection.  Dizoglio.

Here, the Veteran is competent to state what he believed happened inservice but there is no corroboration of any inservice stressor and the appellant did not serve in combat.  The lay statement from his wife notes a change in behavior in 1995, but this is not sufficient to corroborate the specific stressor claimed.  Likewise, the lay statement from J.B. notes animosity toward the drill sergeant, but also does not corroborate the specific stressor claimed.  Proper notice regarding secondary sources was given and VA made full efforts to obtain corroboration from other sources, but was unable to find any.  Therefore, as the preponderance of the evidence is against the claim, entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.

Increased Rating for Left Foot Callus
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
VA rated the Veteran's left foot callus as analogous to flatfoot, Diagnostic Code 5276.  For a moderate unilateral flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5276. For severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted.  Id.  

The Veteran sought VA outpatient treatment.  In a July 2010 record, he complained of foot pain that felt like having a rock in the middle of his foot.  The clinician noted a history of callus formation and surgery in 2003.  The Veteran had previously been seen by podiatry where he was diagnosed with keratosis and given treatment options such as orthotics.  In a March 2011 record, the Veteran was noted to be wearing a surgical shoe after a December 2010 osteotomy of his third left metatarsal.  The Veteran was prepared to slowly transition to regular footwear.   Most recently, the Veteran stated he had chronic foot pain he rated as 7 out of 10 in a July 2014 record.  
 
The Veteran was afforded a VA foot examination in September 2010.  The examination showed swelling (while standing, walking, or at rest) fatigability, and weakness. The Veteran was unable to stand for more than a few minutes and unable to walk more than few yards.  He used orthotic inserts and a cane.  A callus was noted at the distal end of the third metatarsal.  There was also a four centimeter curvilinear scar on the dorsum of the left foot which was slightly hypopigmented, but not disfiguring.  
 
The Veteran was afforded a VA examination in March 2011.  He was noted to have a history of plantar keratosis from a December 2010 examination.  X-rays from March 1998 were noted to have shown hyperkeratosis in the plantar aspect beneath the third metacarpal and tenderness.  There was no evidence of fracture, dislocation or other bone abnormality.  No radiopaque foreign body was identified.  The soft tissues were normal.  A May 2010 imaging sequence showed a new fracture or osteotomy of the distal diametaphyseal region of the third metatarsal with mild impaction/overriding of major fracture fragments and callus at fracture compatible with partial healing.  Overall there was mild shortening third metatarsal, and mild irregularity of the lateral aspect of the articular surface of third metatarsal head where the screw was previously located.  The March 2011 examination also showed a well-healed stable curvilinear 3.5 by 0.3 centimeter scar over distal left third metatarsal area without breakdown, exudate, inflammation, keloid elevation/depression, induration, or functional impairment.  Imaging showed a screw and mild deformity and mild degenerative changes.  
 
The Veteran has made statements regarding his foot disability in writing and at the January 2015 hearing.  These statements reflect his self-report of difficulty walking, pain, and history of surgery.  
 
Here, the Veteran's left foot disability is demonstrated by pain, swelling, fatigability, weakness, and difficulty walking and standing.  There is, however, no evidence of a marked left foot deformity such as pronation or abduction, accentuated pain on manipulation and use, or additional calluses.  Without such pathology the disability most closely approximates the criteria for a 10 percent rating, and therefore, the Board cannot grant an increased rating.  
 
In denying entitlement to an increased rating the Board considered whether a higher evaluation of the disability was warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  Moreover, the Court has clearly indicated that painful motion does not equate to limited motion.  Mitchell, 25 Vet. App. at 41.  Here, there is no functional loss, and therefore DeLuca does not apply.  
 
Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The Board has considered whether the Veteran's left foot disorder warrants referral for extra-scheduler consideration.  In exceptional cases where scheduler disability ratings are found to be inadequate, consideration of an extra-scheduler disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-scheduler disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  
 
The Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has a left foot callus with pain, weakness, fatigability, and difficulty standing and walking.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 5276 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extrascheduler rating is not warranted.  
 
Earlier Effective Date for a Nonservice-Connected Pension
 
Except as otherwise provided, the effective date of an evaluation and award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  
 
An award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  
 
The Veteran applied for pension in June 2010.  There is no evidence of any earlier claim.  On his application, the appellant noted that he was still working, though with difficulty.  The Veteran was granted a nonservice-connected pension in an April 2011 rating decision, effective December 23, 2010.  A December 2011 rating decision awarded an earlier effective date of September 13, 2010, as that was the first date the Veteran was shown to be unemployed.  
 
An August 11, 2010 VA outpatient treatment record showed the Veteran was still working, though he had problems as work and would not be promoted.  He was moved to another facility but stated the position was too physically demanding for him, and he worried about being unable to continue working.  An August 16, 2010 note shows the Veteran still worked in housekeeping.  The Veteran was noted to walk with a cane and significant limp.  He stated he could not do his job because of the intense pain of standing and walking.  The Veteran and the clinician discussed surgery that would prevent him from working for at least six weeks.  

On September 9, 2010, the Veteran stated that he was told that if he did not return to work the next day, he must resign or take a leave of absence.  He noted that he had been denied short-term disability benefits.  He discussed his demotion and transfer and stated he would submit his resignation and apply for unemployment.  On September 13, 2010, the Veteran again stated he was denied short-term disability benefits and created a plan to apply for unemployment.  
 
In a September 21, 2010 VA foot examination, the Veteran was noted to have been unemployed for less than one year.  The appellant stated he was laid off due to work restriction.  In a psychology examination the same day, he stated he had not been working since August.  This statement is contradicted by the evidence discussed above, namely that the Veteran was still working in September 2010.  There is no evidence that shows the Veteran stopped working earlier than September 13, 2010.  Therefore, entitlement was not shown to arise prior to September 13, 2010.  The Board cannot grant an earlier effective date for nonservice-connected pension.  
 
As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 

ORDER
 
Entitlement to service connection for an acquired psychiatric disability is denied.  
 
Entitlement to increased rating in excess of 10 percent for a left foot callus from May 5, 2010 to July 13, 2014 is denied.  
 
Entitlement to an effective date earlier than September 13, 2010, for nonservice-connected pension is denied.  
 
REMAND
 
The Veteran has claimed an increased rating for his left foot callus.  The medical records in the claims file only go until July 13, 2014 and the most recent VA examination was in March 2011.  As the Veteran has continued to claim increased symptoms and has continued to receive treatment for his left foot, this portion of the claim should be remanded to obtain the most current treatment.  
 
As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  Thereafter, the Veteran should be afforded a VA examination and opinion to address the severity of his left foot callus.  The examiner must review the entire claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  
 
The examiner must opine as to the severity and effects of the Veteran's service connected left foot callus taking into account and addressing the medical evidence prepared since July 13, 2014 and any new lay statements.  If the Veteran is diagnosed with any other left foot disorder the pathology caused by the left foot callus must be carefully distinguished from any nonservice connected disorder.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, or the examiner does not have the needed knowledge or training.  
 
3.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


